Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

    Civil Action No. 19-cv-03496-WJM-MEH

    EMAIL ON ACID, LLC,

             Plaintiff,

    v.


    250ok, INC., formerly 250ok LLC,

             Defendant.

                                  STIPULATED PROTECTIVE ORDER

            The parties have agreed to the terms of this stipulated protective order (the “Order”). The

   Court, having reviewed the agreed order and being satisfied that it is appropriate under applicable

   law, orders as follows:

   1. Purposes and Limitations.

            Discovery in this action is likely to involve production of confidential, proprietary, or

   private information for which special protection from public disclosure and from use for any

   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

   stipulate to and petition the Court to enter the following Order.

   2. Definitions.

            The following definitions apply to this Order:

         A. “Action” means Email on Acid, LLC v. 250ok, Inc.., Civil Action No. 19-cv-03496-WJM-
            MEH pending in United States District Court for the District of Colorado.
         B. “Challenging Party” means a Party or Non-Party that challenges the designation of
            information or items under this Order.
         C. “CONFIDENTIAL INFORMATION” means business, financial, personal and proprietary
            information that is not generally known to the public and that the “Producing Party” or the
            “Designating Party” would normally maintain in confidence and not reveal to the general

                                                     1
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 2 of 16




         public and that is designated as “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL-
         ATTORNEYS’ EYES ONLY.” Any information that is derived from CONFIDENTIAL
         INFORMATION also constitutes CONFIDENTIAL INFORMATION to the extent the
         derived information embodies, contains, or discloses any CONFIDENTIAL
         INFORMATION. The attorneys each agree not to designate material as CONFIDENTIAL
         INFORMATION unless he or she is satisfied that they can demonstrate good faith reasons
         for treating the information in this fashion.
      D. “Counsel” means outside counsel retained by a Party (as well as their support staff,
         including but not limited to, paralegals, secretaries, and law clerks).
      E. “Designating Party” means a Party or Non-Party that designates information or items that
         it produces in disclosures or in responses to discovery as “CONFIDENTIAL”, “HIGHLY
         CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
      F. “Disclosure or Discovery Material” means all items or information, regardless of the
         medium or manner generated, stored, or maintained (including, among other things,
         documents, testimony, transcripts, and tangible things), that are produced or generated in
         disclosures or responses to discovery in this Action.
      G. “Expert” means a person who a Party or counsel believes to have specialized knowledge
         or experience in a matter pertinent to the Action, along with his or her support personnel,
         who (1) has been retained by a Party or its Counsel to serve as an expert witness or as a
         consultant in this action; (2) is not a current employee of a Party, or of a Party’s competitor;
         and (3) at the time of retention, is not anticipated to become an employee of a Party or of
         a Party’s competitor.
      H. “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY INFORMATION” means
         information, items, and tangible things that, in the good faith judgment of the Designating
         Party, that contain such sensitive, non-public, and confidential information that the
         Designating Party believes in good faith cannot be disclosed without threat of
         personal, commercial, property, or competitive injury, because such information
         contains private, proprietary, or commercially sensitive information.                 This
         designation is to be used sparingly.
      I. “Non-Party” means any natural person, partnership, corporation, association, or other legal
         entity not named as a Party to this Action.
      J. “Party”means any party to this Action, including all of a corporate party’s officers,
         directors, employees, and Counsel (and their support staffs).
      K. “Producing Party”      means a Party or Non-Party that produces Disclosure or Discovery
         Material in this Action.
      L. “Professional Vendors” means persons or entities that provide litigation support services
         (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
         forensic investigation, and imaging, organizing, storing, or retrieving data in any form or
         medium) and their employees and subcontractors.
      M. “Protected Material” means any Disclosure or Discovery Material that is designated as
         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”


                                                    2
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 3 of 16




      N. “Receiving Party” means a Party that receives Disclosure or Discovery Material from a
         Producing Party.
   3. Scope.

            The protections conferred by this Order cover not only Protected Material, but also (1) any

   information copied or extracted from Protected Material; (2) all copies, excerpts, summaries, or

   compilations of Protected Material; and (3) any testimony, conversations, or presentations by

   Parties or their Counsel that might reveal Protected Material.

            The protections conferred by this Order, however, do not cover the following information:

   (a) any information that is in the public domain at the time of disclosure to a Receiving Party or

   becomes part of the public domain after its disclosure to a Receiving Party as a result of publication

   not involving a violation of this Order; and (b) any information known to the Receiving Party prior

   to the disclosure thereto or obtained by the Receiving Party after the disclosure from a source who

   obtained the information lawfully and under no obligation of confidentiality to the Designating

   Party.

   4. Duration.

            Even after final disposition of this Action, the confidentiality obligations imposed by this

   Order will remain in effect until a Designating Party agrees otherwise in writing or a court rules

   otherwise. Final disposition will be deemed to be the latter of (1) dismissal of all claims and

   defenses in this action, with or without prejudice; or (2) final judgment after the completion and

   exhaustion of all appeals, rehearings, remands, and reviews, including the time limits for filing

   any motions or applications for extension of time pursuant to applicable law.

   5. Designating Protected Material.

      5.1.     Exercise of Restraint and Care in Designating Material for Protection. If it comes

   to a Designating Party’s attention that information or items that it designated for protection do not



                                                     3
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 4 of 16




   qualify for protection, that Designating Party must promptly notify all other Parties that it is

   withdrawing the inapplicable designation.

      5.2.      Manner and Timing of Designations. Except as otherwise provided in this Order, or

   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

   under this Order must be clearly so designated before the material is disclosed or produced.

   Designation in conformity with this Order requires:

             5.2.1. for information in documentary form (e.g., paper or electronic documents,

                 excluding transcripts of depositions or hearing proceedings), that the Producing Party

                 affix the legend      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                 ATTORNEYS’ EYES ONLY” to each page of each document that contains protected

                 material. A Party or Non-Party that makes original documents or materials available

                 for inspection need not designate them for protection until after the inspecting Party

                 has indicated which material it would like copied and produced. During the inspection

                 and before the designation, all of the material made available for inspection will be

                 deemed “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”. After the

                 inspecting Party has identified the documents it wants copied and produced, the

                 Producing Party must determine which documents, or portions thereof, qualify for

                 protection under this Order. Then, before producing the specified documents, the

                 Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

                 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page of each document

                 that contains Protected Material whenever possible. If it is not possible to mark each

                 page of an electronic record, for example, the Designating Party must otherwise




                                                    4
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 5 of 16




              clearly and unambiguously designate the electronic file with the appropriate

              designation.

         5.2.2. for testimony given in a deposition or in hearing proceedings, the Designating Party

              may designate any portion of the testimony as “CONFIDENTIAL” or “HIGHLY

              CONFIDENTIAL – ATTORNEYS’ EYES ONLY” either on the record (before the

              deposition, hearing, or other proceeding is concluded) or in writing up to 20 days after

              the final transcript is received. Only those portions of the testimony that are

              appropriately designated for protection within the 20 days will be covered by the

              provisions of this Order. Alternatively, a Designating Party may specify, at the

              deposition or up to 20 days after receipt of the final transcript, that the entire transcript

              will be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

              ATTORNEYS’ EYES ONLY”. Reasonable extensions to the 20-day designation

              period may be granted upon agreement among the parties, and agreement shall not be

              unreasonably withheld. Prior to the expiration of the 20-day or extended period for

              designation, any transcript will be treated as if it had been designated “HIGHLY

              CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

              agreed. After the expiration of that period, the transcript will be treated only as

              actually designated. The use of a document as an exhibit at a deposition will not in

              any   way      affect   its   designation    as   “CONFIDENTIAL”           or    “HIGHLY

              CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Transcripts containing Protected

              Material must have an obvious legend on the title page that the transcript contains

              Protected Material, and the title page will be followed by a list of all pages (including

              line numbers as appropriate) that have been designated as Protected Material and the



                                                    5
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 6 of 16




                level of protection being asserted by the Designating Party. The Designating Party

                shall inform the court reporter of these requirements.

          5.2.3. for information produced in some form other than documentary and for any other

                tangible items, that the Producing Party affix in a prominent place on the exterior of

                the container or containers in which the information or item is stored the legend

                “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                ONLY.”

      5.3.    Inadvertent Failure to Designate. If a Producing Party inadvertently discloses to a

   Receiving Party any document, thing, or information containing information that the Producing

   Party deems CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY’ EYES ONLY

   without designating it as such, the Producing Party shall promptly upon discovery of such

   inadvertent disclosure inform the Receiving Party in writing and the Receiving Party shall

   thereafter treat the document, thing, or information as CONFIDENTIAL or HIGHLY

   CONFIDENTIAL – ATTORNEYS’ EYES ONLY, as applicable, under this Order. To the extent

   such document, thing, or information may have been disclosed to persons other than authorized

   persons described in this Order, the Receiving Party shall notify the Designating Party and make

   every reasonable effort to retrieve the document, thing, or information promptly from such persons

   and to prevent any further disclosure to unauthorized persons.

   6. Challenging Confidentiality Designations.

      6.1.    Timing of Challenges. A Receiving Party may challenge a designation of

   confidentiality at any stage of these proceedings up until the dispositive motion deadline. The

   Receiving Party objecting to such designation must notify, in writing, Counsel for the Producing

   Party of the objected-to designation and the grounds for the objection. The Parties shall attempt to

   resolve each challenge in good faith. If the dispute is not resolved consensually between the Parties

                                                    6
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 7 of 16




   within twenty-one (21) days of receipt of such a notice of objections or within fourteen (14) days

   of the parties agreeing that the meet and confer process will not resolve their dispute, whichever

   is earlier, the Producing Party shall request a conference with the Court pursuant to Magistrate

   Judge Hegarty’s practice standards § 3.C. The Disclosure or Discovery Materials at issue must

   be treated in accordance with the manner in which they have been designated by the Producing

   Party until the Court has ruled on the objection or the matter has been otherwise resolved. The

   Producing Party shall have the burden of establishing the propriety of the designation and the

   burden shall be on the Receiving Party to prove the grounds for any exceptions.

   7. Access to and Use of Protected Material.

      7.1.       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

   the categories of persons and under the conditions described in this Order. When the Action has

   been terminated, a Receiving Party must comply with the provisions of Section 13 (Final

   Disposition), below. Protected Material must be stored and maintained by a Receiving Party at a

   location and in a secure manner that ensures that access is limited to the persons authorized under

   this Order.

      7.2.       Access to and use of “CONFIDENTIAL” Information or Items. Unless otherwise

   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

   disclose any information or item designated “CONFIDENTIAL” only to:

          7.2.1. any Party’s Counsel;

          7.2.2. the Receiving Party, including current or former officers, directors, and employees

                  (and their counsel, including in-house legal counsel) of the Receiving Party to whom



                                                     7
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 8 of 16




              disclosure is reasonably necessary for the prosecution or defense of this Action and

              who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

         7.2.3. Experts of the Receiving Party to whom disclosure is reasonably necessary for the

              prosecution or defense of this Action and who have signed the “Acknowledgment and

              Agreement to Be Bound” (Exhibit A);

         7.2.4. the Court and its personnel;

         7.2.5. court reporters and their staff;

         7.2.6. professional trial consultants and Professional Vendors to whom disclosure is

              reasonably necessary for the prosecution or defense of this Action and who have

              signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

         7.2.7. during their depositions, witnesses and attorneys for witnesses in the Action to

              whom disclosure is reasonably necessary provided they have signed the

              “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

              agreed by the Designating Party or ordered by the Court;

         7.2.8. any mediator or settlement officer, and their supporting personnel, mutually agreed

              upon by the Parties engaged in settlement discussions, provided they have signed the

              “Acknowledgment and Agreement to Be Bound” (Exhibit A);

         7.2.9. the author, recipient, or sender of an item designated “CONFIDENTIAL” , if such

              disclosure is reasonably necessary for prosecution or defense of this Action, provided

              that they have also signed the “Acknowledgment and Agreement to Be Bound”

              (Exhibit A) and provided the person is not permitted to retain the item designated

              “CONFIDENTIAL” outside of the presence of Counsel; and




                                                   8
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 9 of 16




          7.2.10. any other person with the prior written consent of the Designating Party or by Order

               of the Court.

      7.3.   Access to and use of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in writing by

   the Designating Party, a Receiving Party may disclose any information or item designated

   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

          7.3.1. the Receiving Party’s Counsel;

          7.3.2. Experts to whom disclosure is reasonably necessary for this Action and who have

               signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), subject to

               the requirements of Section 7.4;

          7.3.3. the Court and its personnel;

          7.3.4. court reporters and their staff;

          7.3.5. professional trial consultants and Professional Vendors to whom disclosure is

               reasonably necessary for this Action and who have signed the “Acknowledgment and

               Agreement to Be Bound” (Exhibit A);

          7.3.6. any mediator or settlement officer, and their supporting personnel, mutually agreed

               upon by the parties engaged in settlement discussions, provided they have signed the

               “Acknowledgment and Agreement to Be Bound” (Exhibit A);

          7.3.7. the author, recipient, or sender of an item designated “HIGHLY CONFIDENTIAL

               – ATTORNEYS’ EYES ONLY”, if such disclosure is reasonably necessary for

               prosecution or defense of this Action, provided that they have also signed the

               “Acknowledgment and Agreement to Be Bound” (Exhibit A) and provided the person




                                                    9
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 10 of 16




               is not permitted to retain the item designated “HIGHLY CONFIDENTIAL –

               ATTORNEYS’ EYES ONLY” outside of the presence of Counsel; and

          7.3.8. any other person with the prior written consent of the Designating Party or by Order

               of the Court.

      7.4.    If any party wishes to file transcripts of depositions, answers to interrogatories or

   requests for admission, motions, briefs or other pleadings (a “Filing”) that include

   CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES

   ONLY INFORMATION, the party or parties shall provide notice to the other party or parties and

   the parties shall meet and confer regarding whether such information can be publicly filed and

   whether any concerns could be remedied by redacting confidential information. If the parties do

   not agree, the pleadings or other papers shall be filed with the Clerk of the Court pursuant

   D.C.COLO.LCivR 7.2 as a “restricted document”—access limited to the parties and the Court for

   fourteen (14) days—with simultaneous service of a copy of the Filing to counsel for the parties in

   this action via the CM/ECF system. Thereafter, within the time provided by D.C.COLO.LCivR

   7.2, a Designating Party may file a motion pursuant to D.C.COLO.LCivR 7.2 to restrict access

   directed to the Filing. For purposes of use at trial, the parties may remove the “CONFIDENTIAL”

   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” labels from the

   CONFIDENTIAL INFORMATION; provided, however, that those materials shall not thereby

   lose their status as CONFIDENTIAL INFORMATION.

   8. Protected Material Subpoenaed or Ordered Produced in Other Litigation.

      8.1.    If a Receiving Party is served with a subpoena, discovery request, or court order issued

   in other litigation or government proceeding that compels disclosure of any Protected Material the

   Receiving Party shall:



                                                  10
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 11 of 16




             8.1.1. promptly notify in writing the Designating Party and provide a copy of the

                  discovery request, subpoena, or court order;

             8.1.2. promptly notify in writing the party who caused the subpoena, discovery request,

                  or order to issue in the other litigation or government proceeding that some or all of

                  the material covered by the subpoena or order is subject to this Order. Such

                  notification must include a copy of this Order; and

          8.1.3. cooperate with respect to all reasonable procedures sought to be pursued by the

                  Designating Party whose Protected Material may be affected.

      8.2.      If the Designating Party timely seeks a protective order, the Party served with the

   subpoena, discovery request, or court order shall not produce any Protected Material before a

   determination by the court from which the subpoena or order issued, unless the Party has obtained

   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

   seeking protection in that court or government proceeding of its Protected Material and nothing in

   these provisions should be construed as authorizing or encouraging a Receiving Party in this

   Action to disobey a lawful directive from another court.

   9. A Non-Party’s Protected Material Sought to be Produced in this Action.

          The terms of this Order are applicable to Protected Material produced by a Non-Party in

   this Action. Such Protected Material produced by Non-Parties in connection with this Action is

   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

   construed as prohibiting a Non-Party from seeking additional protections.

   10. Unauthorized Disclosure of Protected Material.

             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   Material to any person or in any circumstance not authorized under this Order, the Receiving Party

   shall immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

                                                     11
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 12 of 16




   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

   person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

   (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

   that is attached hereto as Exhibit A.

   11. Inadvertent Production of Privileged Material.

      11.1.   A Party’s inadvertent production of Disclosure or Discovery Material protected by the

   attorney-client privilege, work-product protection, or any other applicable privilege or protection

   does not waive the applicable privilege and/or protection if a notice and request for return of such

   inadvertently produced Disclosure or Discovery Material is made promptly after the Party learns

   of its inadvertent production.

      11.2.   Upon such notice and request from any Producing Party, each Receiving Party shall

   immediately return to the Producing Party or destroy within five days such privileged Disclosure

   or Discovery Material and all copies. Notwithstanding the foregoing, to the extent the Receiving

   Party intends to challenge the designation of the material as set forth below, the Receiving Party

   may retain a copy of the Disclosure or Discovery Material, provided it is sequestered and not used

   for any purpose other than for submission to the Court pursuant to Section 7.4 above.

      11.3.   Within 14 days of the Producing Party’s notice and request for the return and/or

   destruction of privileged Disclosure or Discovery Material, the Producing Party shall provide a

   privilege log with entries for the inadvertently produced document(s). The return of inadvertently

   produced material will not preclude a Receiving Party from challenging the designation of the

   material. If a dispute arises concerning the privileged nature of the document(s) demanded or

   returned, the Parties shall meet and confer in good faith in an effort to resolve the dispute. If the

   Parties are unable to resolve the dispute, the Receiving Party may file a motion to compel the

   production of such document(s). In the event of such a motion to compel, the Producing Party shall

                                                    12
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 13 of 16




   have the burden to demonstrate the claimed privilege, work product protection, or other protection.

   And in no case will the return of any demanded document be delayed or refused by reason of a

   Party’s objection to the demand or by the filing of a motion to compel, except as specified in this

   Section 11. The Parties further agree that the Receiving Party will not use or refer to any

   information contained within the document(s) at issue, including in deposition or at the hearing or

   in court filing, other than the briefing of a motion to compel, unless and until such a motion to

   compel production of that document is granted by the Court, except as such information may

   appear in any applicable privilege log. If the motion to compel is denied, within five days the

   Receiving Party shall immediately return to the Producing Party or destroy such sequestered

   privileged Disclosure or Discovery Material and all copies.

   12. Miscellaneous.

      12.1.   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

   its modification by the Court in the future.

      12.2.   Use of Producing Party’s Own Documents. Nothing in this Order shall limit any

   Producing Party’s use of its own documents or prevent any Producing Party from disclosing its

   own Protected Material to any person.

      12.3.   Right to Assert Other Objections. By stipulating to the entry of this Order, no Party

   waives any right it otherwise would have to object to disclosing or producing any information or

   item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

   any ground to use in evidence of any of the material covered by this Order.

      12.4.   Binding Upon Successors. This Order will be binding upon the Parties to the Action

   and signatories to the "Acknowledgment and Agreement to Be Bound" (Exhibit A), including their

   successor(s) and assigns, and their respective attorneys, agents, representatives, officers, and

   employees.

                                                   13
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 14 of 16




      12.5.   Additional or Substituted Party. In the event that a new Party is added, substituted,

   or otherwise brought into the Action, this Order will be binding on and inure to the benefit of the

   new Party, subject to the right of the new Party to seek relief from or modification of this Order.

      12.6.   Modification. By written agreement of the Parties, or upon motion and order of the

   Court, the terms of this Order may be amended or modified.

      12.7.   Survival. This Order will survive the final disposition of the Action.

      12.8.   Photocopies. A legible photocopy of a document may be used as the “original” for all

   purposes in these Proceedings unless under the circumstances it would be unfair to admit the

   duplicate in lieu of the original (see Fed. R. Evid. 1003).

   13. Final Disposition.

          Within 120 days after the final disposition of this Action, as defined in Section 4

   (Duration), and only upon written request from the Designating Party, each Receiving Party must

   return all Protected Material to the Producing Party or destroy such material. As used in this

   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and

   any other format reproducing or capturing any of the Protected Material. Whether the Protected

   Material is returned or destroyed, the Receiving Party must submit a written certification to the

   Producing Party (and, if not the same person or entity, to the Designating Party) by the 120-day

   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

   abstracts, compilations, summaries, or any other format reproducing or capturing any of the

   Protected Material. Notwithstanding this provision, Counsel are entitled to retain copies of all

   pleadings, motion papers, deposition and hearing transcripts, legal memoranda, correspondence,

   deposition and hearing exhibits, expert reports, attorney work product, and consultant and expert

   work product, even if such materials contain Protected Material. This Order will not be construed

                                                    14
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 15 of 16




   to cause any Counsel to produce, return, and/or destroy their own attorney work-product or the

   work product of their co-counsel. Any such archival copies that contain or constitute Protected

   Material remain subject to this Order as set forth in Section 4 (Duration).

   IT IS SO ORDERED.

          Entered and dated at Denver, Colorado, this 24th day of April, 2020.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge

   IT IS SO STIPULATED.

   Dated in Denver, Colorado this the 23rd day of April, 2020.

   Cambridge Law LLC                                    Davis Graham & Stubbs LLP

   s/ Zachary C. Garthe                                 s/ Michiko A. Brown
   Zachary C. Garthe                                    Michiko A. Brown
   Reid J. Allred                                       Emily L. Wasserman
   4610 South Ulster Street, Suite 150                  1550 17th Street, Suite 500
   Denver, CO 80237                                     Denver, CO 80202
   zac@cambridgelawcolorado.com                         miko.brown@dgslaw.com
   reid@cambridgelawcolorado.com                        emily.wasserman@dgslaw.com

   Attorneys for Plaintiff                              Nixon Peabody LLP

                                                        s/ Matthew T. McLaughlin
                                                        Matthew T. McLaughlin
                                                        Kacey Houston Walker
                                                        Exchange Place
                                                        53 State Street
                                                        Boston, MA 02109
                                                        mmclaughlin@nixonpeabody.com
                                                        kwalker@nixonpeabody.com

                                                        Attorneys for Defendant




                                                   15
Case 1:19-cv-03496-WJM-MEH Document 42 Filed 04/24/20 USDC Colorado Page 16 of 16




                                     EXHIBIT A
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           I, _______________________________(name), of ______________________________
   (address) declare under penalty of perjury that I have read in its entirety and understand the
   Stipulated Protective Order issued by the United States District Court for the District of Colorado
   in the case Email on Acid, LLC v. 250ok, Inc.., Civil Action No. 19-cv-03496-WJM-MEH, on
   ___________________. I agree to comply with and to be bound by all terms of this Stipulated
   Protective Order, and I understand and acknowledge that failure to so comply could expose me to
   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
   any manner any information or item that is subject to this Stipulated Protective Order to any person
   or entity except in strict compliance with the provisions of this Stipulated Protective Order.

           I further agree to submit to the jurisdiction of the United States District Court for the
   District of Colorado for the purpose of enforcing the terms of this Stipulated Protective Order,
   even if such enforcement proceedings occur after termination of this action.


   Date:

   City and State where sworn and signed:

   Printed name:

   Signature:




                                                   16
